PER CURIAM.
Appellant, claiming that the sentence of three years theretofore imposed upon him on Dec. 10, 1947, for an escape was illegal and void because made to run concurrently with the sentence he was serving when he escaped, moved in the sentencing court for a vacation of the judgment and sentence and a discharge therefrom.
The district judge agreed with petitioner's contention that the judgment and sentence was illegal and void, but disagreed with his contention that he could not be re-sentenced. He, therefore, on August 21, 1948, ordered vacated, the sentence imposed on Dec. 10, 1947, and resentenced the defendant to serve two years, the sentence to run consecutively with the sentence under which appellant was serving at the time of the escape.
Appellant is here complaining of the judgment and seeking its reversal.
A careful examination of the record shows that appellant was afforded a full and fair hearing in the court below, that no new or unsettled question requiring discussion is presented for our review, and that no error requiring reversal attended the proceedings which resulted in the judgment appealed from. The said judgment is accordingly affirmed.